Case 3:18-cr-04683-GPC Document 193 Filed 06/26/20 PageID.1977 Page 1 of 4




 1 WIECHERT, MUNK & GOLDSTEIN, PC
     David W. Wiechert, SBN 94607
 2
     Jessica C. Munk, SBN 238832
 3   William J. Migler, SBN 318518
 4
     27136 Paseo Espada, Suite B1123
     San Juan Capistrano, CA 92675
 5   Telephone: (949) 361-2822
 6
     Email: dwiechert@aol.com
             jessica@wmgattorneys.com
 7           william@wmgattorneys.com
 8 Attorneys for Defendant
 9 Jacob Bychak
10
11                       UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                  CASE NO. 3:18-cr-04683-GPC
14
                Plaintiff,                      ACKNOWLEDGMENT OF NEXT
15                                              COURT DATE
          vs.
16                                              Assigned to Hon. Gonzalo P. Curiel
   JACOB BYCHAK, MARK
17 MANOOGIAN, MOHAMMED
   ABDUL QAYYUM, AND PETR
18 PACAS,
           Defendants.
19
20
21        DEFENDANT JACOB BYCHAK, by and through undersigned counsel,
22 hereby files his acknowledgment of next court date, Thursday, July 16, 2020 at 2:00
23 p.m. in the above-captioned matter.
24
25
26
27
28

                                            1                     Case No. 3:18-cr-04683-GPC
                       ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 193 Filed 06/26/20 PageID.1978 Page 2 of 4




 1 DATED: June 26, 2020             WIECHERT, MUNK & GOLDSTEIN, PC
 2
 3
 4
                                    By: s/ David W. Wiechert
                                        David W. Wiechert
 5                                      Attorneys for Defendant Jacob Bychak
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2                   Case No. 3:18-cr-04683-GPC
                     ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 193 Filed 06/26/20 PageID.1979 Page 3 of 4




 1 WIECHERT, MUNK & GOLDSTEIN, PC
     David W. Wiechert, SBN 94607
 2
     Jessica C. Munk, SBN 238832
 3   William J. Migler, SBN 318518
 4
     27136 Paseo Espada, Suite B1123
     San Juan Capistrano, CA 92675
 5   Telephone: (949) 361-2822
 6
     Email: dwiechert@aol.com
             jessica@wmgattorneys.com
 7           william@wmgattorneys.com
 8 Attorneys for Defendant
 9 Jacob Bychak
10
                           UNITED STATES DISTRICT COURT
11
                        SOUTHERN DISTRICT OF CALIFORNIA
12
13 UNITED STATES OF AMERICA,                      CASE NO. 3:18-cr-04683-GPC
14                Plaintiff,                      ACKNOWLEDGMENT OF NEXT
                                                  COURT DATE
15         vs.
                                                  Assigned to Hon. Gonzalo P. Curiel
16 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
17 ABDUL QAYYUM, AND PETR
   PACAS.
18         Defendants.
19
20
           I, Jacob Bychak, hereby acknowledge the next court date in the above-
21
     captioned matter is scheduled on Thursday, Juy16, 2020 at 2:00 p.m. I hereby
22
     promise to appear before the Honorable Court on that date and at that time without
23
     further notice.
24
25
     DATED: June 26, 2020                  __________________________________
26                                                   JACOB BYCHAK
27
28

                                              3                     Case No. 3:18-cr-04683-GPC
                         ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 193 Filed 06/26/20 PageID.1980 Page 4 of 4




 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                   Randy S. Grossman
14                                 Assistant U.S. Attorney
15                               randy.grossman@usdoj.gov
16
17
18                                      Respectfully submitted,
19 DATED: June 26, 2020
                                        WIECHERT, MUNK & GOLDSTEIN, PC
20
21
22
23                                      By: s/ David W. Wiechert
                                            David W. Wiechert
24
                                            Attorneys for Defendant Jacob Bychak
25
26
27
28

                                               4                     Case No. 3:18-cr-04683-GPC
                        ACKNOWLEDGMENT OF NEXT COURT DATE
